Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dey (US 10,339,659) in view of Towers (US 10,102,773).
 	As to claim 1, Dey discloses a method for monitoring a working state, comprising:
 	collecting an image of a staff in real time (col. 3, lines 39-40, col. 5, lines 3-5);

the gaze information comprises a gaze duration of the gaze (col. 4, lines 41-55); and
 	determining the working state of the staff according to the gaze information (col. 4, lines 52-55, col. 5, lines 5-35).
	Dey is silent on the point of gaze information.
Towers teaches acquiring point of gaze information (col. 7, lines40-60).
 	It would have been obvious to one of ordinary skill in the art to replace gaze information in Dey with the point of gaze information taught by Towers since doing this would amount to a simple substitution of one known element for another in order to obtain predictable results.
	As to claim 2, the combination of Dey and Towers discloses the method according to claim 1, wherein the determining the working state of the staff according to the point of gaze information comprises:
 	acquiring a first duration, which is a sum of gaze durations of points of gaze that are not
located in a preset monitoring area during a first preset duration (Towers, col. 9, lines 2-7, col. 11, lines 29-35); and
 	determining the working state of the staff according to the first duration (Towers , col. 11, lines 29-47).
 	As to claim 3, the combination of Dey and Towers discloses the method according to claim 2, wherein the determining the working state of the staff according to the first duration comprises:
 	determining that the working state of the staff is a normal state when the first duration is
less than or equal to a first preset value (Towers , col. 10, lines 28-40, col. 11, lines 29-47, e.g., the student gaze has not entered the region in less than 20 seconds and has not deviated significantly from the experienced gaze information).

 	acquiring a second duration for each of the critical areas, wherein the second duration is
a sum of gaze durations of points of gaze that are located in the critical areas during a second
preset duration (Towers, col. 11, lines 25-26, col. 12, lines 21-36); and
 	determining the working state of the staff according to second durations of the multiple
critical areas (Towers, col. 12, lines 37-62).
 	As to claim 5, the combination of Dey and Towers discloses the method according to claim 4, wherein the determining the working state of the staff according to second durations of the multiple critical areas comprises:
 	determining that the working state of the staff is a normal state when the second duration
of each of the critical areas is greater than or equal to a second preset value (Towers , col. 10, lines 28-40, col. 15, lines 11-20, e.g., the student gaze has not deviated significantly from the experienced gaze information from the experienced database).
 	As to claim 6, the combination of Dey and Towers discloses the method according to claim 1, wherein the determining the working state of the staff according to the point of gaze information comprises:
 	determining that the working state of the staff is an abnormal state when there is a point
of gaze whose gaze duration is greater than or equal to a third preset value during a third preset
duration (Dey, col. 5, lines 40-52, col. 6, lines 22-26, 35-45, col. 7, lines 27-32).
 	As to claims 7-13, these claims recite features similar to features recited in claims 1-6.  Therefore, they are rejected for reasons similar to those discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892 Form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC TRAN/Primary Examiner, Art Unit 2668